Case 1:20-cv-08295-AT Document 23 Filed 03/02/21 Page 1 of1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES EON EES SED
EMILY DOUGHERTY, DOC #
DATE FILED: 3/2/2021
Plaintiff,
-against- 20 Civ. 8295 (AT)
SANDOW MEDIA. LLC and SANDOW ORDER

EMPLOYEE SERVICES, LLC,

 

Defendants.
ANALISA TORRES, District Judge:

 

In order to allow mediation to take place, see 3/1/2021 Docket Entry, the initial pretrial
conference scheduled for April 7, 2021, is ADJOURNED to April 28, 2021, at 10:00 a.m. The
conference will proceed in accordance with the Court’s Emergency Rules and Practices in Light of
COVID-19. Accordingly, at 10:00 a.m. on April 28, 2021, the parties shall call into the Court’s
dedicated conference line at (888) 398-2342 or (215) 861-0674, and then enter the access code
5598827, followed by the pound sign.

The parties shall submit their joint letter and proposed case management plan by April 21,
2021. ECF No. 8 at 2.

The Clerk of Court is directed to terminate the motion at ECF No. 22.
SO ORDERED.

Dated: March 2, 2021
New York, New York

On-

ANALISA TORRES
United States District Judge

 
